 



Exhibit 10.21
(SYKES LOGO) [g00152g0015201.gif]
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“First Amendment”) is made as
of the 28th day of July, 2005, by and between SYKES ENTERPRISES, INCORPORATED, a
Florida corporation (the “Company”), and Charles E. Sykes (the “Executive”).
     WHEREAS, the parties entered into that certain Employment Agreement (the
“Employment Agreement”) dated the 1st day of August, 2004.
     WHEREAS, subsequent to execution of the Employment Agreement, the parties
discovered a scrivener’s error which resulted in unintended ambiguity regarding
payments to be made to Executive in the event the Company failed to renew
Executive’s Employment Agreement at the end of the term.
     WHEREAS, the parties desire to amend the Employment Agreement to correct
the error and resolve the ambiguity.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Paragraph 6 (e) entitled “Payments Upon Termination” shall be deleted in its
entirety and replaced by the following paragraph:

  (e)   Payments Upon Termination. In the event of a termination of the
Executive’s employment pursuant to Section 6 or by the Executive, all payments
and Company benefits to the Executive hereunder, except the payments (if any)
provided below, shall immediately cease and terminate. In the event of an early
termination or non-renewal by the Company of the Executive’s employment with the
Company for any reason other than pursuant to Section 6(a)(b)(c) or Executive’s
termination pursuant to Section 6(d), the Company shall pay the Executive an
amount equal to the Liquidated Damages defined in (f) below (in lieu of actual
damages) for the early termination or non-renewal of his employment. In the
event of a termination of the Executive’s employment for any reason other than
pursuant to Section 6(a)(b)(c) or Executive’s termination pursuant to Section
6(d), the Covenant Not-to-Compete set forth in Section 5 hereof shall remain in
full force and effect for the period set forth in (f) below. If the Company
terminates the Executive’s employment pursuant to Section 6(a)(b)(c) or the
Executive terminates such employment other than pursuant to

 



--------------------------------------------------------------------------------



 



First Amendement to
Employment Agreement
Page 2

      Section 6(d), the Executive shall not be entitled to any Liquidated
Damages and the Covenant Not-to-Compete set forth in Section 5 hereof shall
remain in full force and effect as set forth in (g) below. Notwithstanding
anything to the contrary herein contained, and in addition to any other
compensation to which the Executive may be entitled to receive pursuant to this
Agreement, the Executive shall receive all compensation and other benefits to
which he or she was entitled under this Agreement or otherwise as an executive
of the Company through the termination date.

2. Except as specifically set forth herein, the terms and conditions of the
Employment Agreement shall remain unmodified. All defined terms in the
Employment Agreement shall apply to this First Amendment.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Employment Agreement as of the day and year first above written.

                  SYKES ENTERPRISES, INCORPORATED       EXECUTIVE    
 
               
By:
    /s/ James T. Holder         /s/ Charles E. Sykes    
 
 
 
  James T. Holder      
 
  Charles E. Sykes    
 
    Vice President and General Counsel            

 